Title: From James Madison to Wilson Cary Nicholas, 26 November 1814
From: Madison, James
To: Nicholas, Wilson Cary


        
          Dear Sir
          Washington Novr. 26. 1814
        
        I did not receive your favor of the 11th. instant till a few days ago; and I have till now been too much indisposed to acknowlege it.
        You are not mistaken in viewing the conduct of the Eastern States as the source of our greatest difficulties in carrying on the war; as it certainly is the greatest, if not the sole inducement with the Enemy to persevere in it. The greater part of the people in that quarter have been brought by their leaders, aided by their priests, under a delusion scarcely exceeded by that recorded in the period of witchcraft; and the leaders are becoming daily more desperate in the use they make of it. Their object is power. If they could obtain it by menaces, their efforts would stop there. These failing, they are ready to go every length for which they can train their followers. Without foreign cooperation, revolt & separation will hardly be risked; and what the effect of so profligate an experiment may be first on deluded partizans, and next on those remaining faithful to the nation who are respectable for their consistency and even for their numbers, is for conjecture only. The best may be hoped, but the worst ought to be kept

in view. In the mean time the Course to be taken by the Govt. is full of delicacy & perplexity; and the more so under the pinch which exists in our fiscal affairs, & the lamentable tardiness of the Legislature in applying some relief.
        At such a moment the vigorous support of the well disposed States is peculiarly important to the General Govt., and it would be impossible for me to doubt that Virga. under your administration of its Executive Govt. will continue to be among the foremost in zealous exertions for the national rights and success. Be pleased to accept assurances of my esteem & respect.
        
          James Madison
        
      